           Case 1:06-cr-00061-LTS Document 127 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                   No. 06-CR-0061-LTS

SERGIO MEDRANO,

                 Defendant.

-------------------------------------------------------x

                                                   AMENDED ORDER

                 On December 15, 2011, Sergio Medrano (“Defendant”) was sentenced principally

to a term of imprisonment of 262 months following his plea of guilty to charges relating to a

conspiracy to distribute and possess with the intent to distribute cocaine, in violation of 21

U.S.C. § 846. The Defendant’s sentencing guidelines range was 292 to 365 months’

imprisonment, based on an offense level of 40 and a criminal history category of I. The Bureau

of Prisons currently projects that the Defendant will be released from prison on September 8,

2024.

                 Effective November 1, 2014, the United States Sentencing Commission

(“Sentencing Commission”) amended the United States Sentencing Guidelines Manual to lower

the guideline sentencing range for certain categories of offenses involving drugs. The

Sentencing Commission also adopted an amendment to § 1B1.10 of the Guidelines authorizing,

effective November 1, 2014, retroactive application of the amendment to the drug guidelines.

                 Defendant has made a motion for reduction in his sentence (Docket Entry No.

123) and the Probation Department has issued a report indicating Defendant is eligible for a

reduction.



MEDRANO - AMENDED ORDER APPOINTING COUNSEL AND SCHEDULING DATES.DOCX             VERSION JULY 2, 2020
                                               1
            Case 1:06-cr-00061-LTS Document 127 Filed 07/02/20 Page 2 of 2



                Accordingly, it is hereby ORDERED that Zachary Margulis-Ohnuma, Esq. is

appointed as CJA counsel to represent the Defendant in connection with this Court’s

consideration of whether the Defendant’s sentence should be modified in light of the amendment

to the drug guidelines.

                IT IS FURTHER ORDERED that no later than August 3, 2020, the Government

shall file a statement of its position on the modification of the Defendant’s sentence to reflect the

full effect of the revision of the offense level for drug offenses.

                IT IS FURTHER ORDERED that the Defendant shall file his position on a

modification of his sentence no later than August 17, 2020.

                IT IS FURTHER ORDERED that the Government’s reply, if any, is due August

31, 2020.

                IT IS FURTHER ORDERED that when filing their submissions, the parties shall

provide the Court with one courtesy copy by delivering a copy of the submission to the

Courthouse Mailroom, 8th Floor, United States Courthouse, 500 Pearl Street, New York, New

York.

        SO ORDERED.

Dated: New York, New York
       July 2, 2020

                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge


cc:     Zachary Margulis-Ohnuma, Esq., CJA counsel




MEDRANO - AMENDED ORDER APPOINTING COUNSEL AND SCHEDULING DATES.DOCX              VERSION JULY 2, 2020
                                               2
